DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
In response to the amendment filed 12/15/2021, claims 7 and 8 are cancelled, and claims 1 and 10 have been amended. Claims 1-6 and 9-10 are pending and under examination. 
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
In response to the argument that claims cannot be performed mentally because of the limitation “using a dep learning or machine learning algorithm,”1 Examiner respectfully submits that the infra Step 2A, prong one analysis states the limitations performable by managing certain organization of human activities or mentally. As explained below, the cited portion of the limitations is considered (1) managing a teaching interaction of a teacher assessing the understanding of a student and providing content accordingly, and (2) the mental process a teacher takes to determine suitable activities for a patient and assess the student’s understanding. Merely appending “using a dep learning or machine learning algorithm,” without more, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. See also infra 112(a) written description rejection.
In response to the argument that the limitation “OCR” amount to significantly more2, Examiner respectfully disagrees. The courts have recognized that “Electronically scanning or extracting data from a physical document,” without more, is well‐understood, routine, and conventional functions when they Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). The specification merely describes generic use of the OCR without providing any improvement to the OCR technology.
In response to the argument that claims uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception3, Examiner respectfully disagrees. As explained above, merely appending “using a dep learning or machine learning algorithm,” without more, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. See also infra 112(a) written description rejection.
In response to the argument that claims are similar to claim 1 of Example 37 of 2019 PEG4, Examiner respectfully disagrees. Example 37 is directed to “rearranging icons on a graphical user interface (GUI).” To the contrary, the instant claim 1 do not even recite any graphic user interface. Examiner respectfully requests Applicant to further articulate how the instant claim is similar to the claim in Example 37.
In response to the argument that the Office fails to provide the above-referenced four types of evidence required by the Berkheimer Memo5, the 101 analysis has provided the support. See infra 101 rejection for further detail. It is kindly reminded that “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception 
In response to the argument that “Kim does not disclose, teach or suggest an analogous question in which the weak learning element is combined with another learning element or a question expected to be incorrectly answered in which the weak learning element is combined with a weak learning element determined from another question for learning solved by the learner,”6 Examiner respectfully disagrees. Kim discloses how to generate problems associated with knowledge units where the Weak knowledge units are included in the curriculum for generating the problems. See Kim, FIG. 5B.
Applicant’s other arguments with respect to claim(s) 1-6 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Priority


Applicant’s claim for the benefit of a prior-filed Korean application KR10-2017-0031255, filed 3/13/2017 is acknowledged and certified copies have been received in full. Examiner notes that pursuant to MPEP §119(b), a certified English translation of the certified copies of the prior filed application will be required should the Office apply a prior art reference having an effective filing date intervening the filing date of the present application and the foreign application. See 37 CFR 41.154(b) and 41.202(e).	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assessment item information acquisition unit”, “weak learning element determination unit”, and “supplementary learning path determination unit” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, claim 1 recites the limitation “wherein in the step of determining the weak learning element, the at least one learning element associated with the at least one assessment item is acquired by analyzing at least one of words, sentences, and expressions of the at least one assessment item using a deep learning or machine learning algorithm,” which lacks the written description support. In particular, the specification states the deep learning or machine learning algorithm as following:
Meanwhile, according to one embodiment of the invention, the weak learning element determination unit 220 may acquire at least one learning element associated with at least one assessment item by analyzing words, sentences, expressions, and the like of the at least one assessment item through deep learning or machine learning algorithms, and may assign tagging information to the at least one assessment item on the basis of the at least one acquired The deep learning or machine learning algorithms according to one embodiment of the invention may include a k-nearest neighbors (k-NN) algorithm, a recurrent neural network (RNN) algorithm, a convolutional neural network (CNN) algorithm, and the like.

Spec. 11. Emphasis added. Examiner respectfully submits that merely alleging “through deep learning or machine learning algorithms” would work with some known algorithm such as k-nearest neighbors (k-NN) algorithm, a recurrent neural network (RNN) algorithm, or a convolutional neural network (CNN) algorithm, without providing how to apply such algorithm to the claimed invention, is not sufficient. That is, the specification is silent how to train the claimed deep learning or machine learning algorithm, ex. what are the input/output parameters and how to train the learning model. Given the rapid evolving technologies in deep learning or machine learning algorithms, without any specific example or instruction, merely asserting that the deep learning or machine learning algorithms would be used does not provide sufficient support to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.
In this regard, claim limitation “weak learning element determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See supra analysis. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 9, and 10 recite an abstract idea of a teacher testing a student and providing learning content based on the assessment which falls within the “Mental Processes” and 7.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method for supporting learning wherein a teacher supports the learning of a student, the method comprising the steps of: 
acquiring a learner's score for at least one assessment item included in a scoring table, wherein the learner has solved a question for learning and the scoring table is applied to a descriptive answer of the learner wherein the teacher provides the student with a free response question or a question with multiple parts and scores the user’s answer using a scoring rubric table; 
determining a weak learning element of the learner with reference to the acquired score and at least one learning element associated with the at least one assessment item wherein the teacher mentally determines a concept or topic the student does not understand based on the score of a particular part of the question; and 
determining a supplementary learning path to be provided to the learner with reference to the determined weak learning element wherein the teacher mentally determines course content which should be provided to the student regarding the concept or topic.
wherein in the step of acquiring the score, the learner's score for the at least one assessment item is acquired by acquiring a scoring result for the descriptive answer of the learner, 
wherein in the step of determining the weak learning element, the at least one learning element associated with the at least one assessment item is acquired by analyzing at least one of words, sentences, and expressions of the at least one assessment item, 

wherein in the step of determining the supplementary learning path, the at least one question for supplementary learning includes at least one of a unitary question in which the weak learning element is contained one by one, an analogous question in which the weak learning element is combined with another learning element, and a question expected to be incorrectly answered in which the weak learning element is combined with a weak learning element determined from another question for learning solved by the learner, and 
wherein in the step of determining the supplementary learning path, the unitary question is specified as the question for supplementary learning when a frequency at which the weak learning element is determined as a weak learning element for at least one other question for learning solved by the learner is not less than a first level, the question expected to be incorrectly answered is specified as the question for supplementary learning when the frequency is less than a second level, and the analogous question is specified as the question for supplementary learning when the frequency is between the first and second levels.

The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing the understanding of a student and providing content accordingly, and (2) the mental process a teacher takes to determine suitable activities for a patient and assess the student’s understanding. That is, other than reciting that the method is performed by a computer or generic processing units, using “optical character recognition (OCR)” and “a deep learning or machine learning algorithm” (claims 1, 9 and 10), nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as 
The Judicial Exception(s) is/are not integrated into a practical application. 
In particular, the claim recites the use of a computerized neurological assessment tool and a user interface to perform the claimed method steps. The non-transitory computer readable medium and various software units (claims 9 and 10) are recited at a high-level of generality (e.g., a generic computer providing a question to a student, scoring their response, and providing results based on the analysis) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). The “deep learning or machine learning algorithm” in the aforementioned steps is recited at a high-level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use. The claim recites the following additional elements: “optical character recognition (OCR)”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing learning support under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to perform learning support, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claims 1, 9 and 10, which have explicit, additional limitations when compared to claim 1, merely recites "a non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1” and various software “units” which perform the same steps as claim 1 which are recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed computer is a ubiquitous technology in the modern era, where computer devices are prolific across at least the educational and medical industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The functionalities performed by the computer are seen to be generic under Bancorp Services v. Sun Life. This represents a generic computer performing generic computer functions that are well-understood, 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned “deep learning or machine learning algorithm” amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally linking the use of the aforementioned concept to a particular technological environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step of using “optical character recognition (OCR)” was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate “Electronically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition))” is a well-understood, routine, and conventional function when it is claimed in a merely 
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-6 simply further exemplify aspects of the abstract teaching support method and mental processes performed therein. The usage of tags for tagging content in claims 5-6 is also officially noted as conventional by the Examiner herein. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2014/0065590 A1) in view of Liang et al. (US Pub. 2009/0287619 A1), and further in view of Poor et al (US Pub. 2008/0227075)
In re Claim 1, Kim et al. discloses: a method performed in a system for supporting learning, the system comprising an assessment item information acquisition unit, a weak learning element determination unit, and a supplementary learning path determination unit, and (at least at ¶ [0005]-[0014], [0048]-[0055], [0065]-[0070], and Figures 4-5C, wherein Kim discloses a method of providing a question with multiple parts to a user, scoring the user on each part, wherein each part is associated with a topic or concept and using the user’s performance on the parts of the questions to develop a score for the user’s understanding of each topic/concept. Wherein curriculum material is then provided , the method comprising the steps of: 
by the assessment item information acquisition unit, acquiring a learner's score for at least one assessment item included in a scoring table, wherein the learner has solved a question for learning and the scoring table is applied to a descriptive answer of the learner (at least at Figure 4, and [0048]-[0060] wherein the user provides answers to each subpart of a question. Wherein each part of the question is an assessment item included in the calculation of the achievement matrix table shown in Figure 5A-C, which acts as the scoring table. Wherein the user answers to the assessment question is included in the achievement matrix table via [0055]-[0060]); 
by the weak learning element determination unit, determining a weak learning element of the learner with reference to the acquired score and at least one learning element associated with the at least one assessment item (at least at [0055]-[0060], and [0065], [0067], wherein the assessment item is linked to a particular knowledge unit and based on the user getting an assessment question incorrect it is determined that the user has low or medium achievement in a particular knowledge unit); and 
by the supplementary learning path determination unit, determining a supplementary learning path to be provided to the learner with reference to the determined weak learning element (at least at [0067] and Figure 5B, wherein additional problems are provided to the user related to the elements for which the user is performing at a low or medium level). 
wherein in the step of determining the supplementary learning path, the supplementary learning path is specified by at least one question for supplementary learning associated with the weak learning element (at least at [[0065]-[0067], wherein a question which has the same knowledge element as the weak learning element in question is provided to the user), 
wherein in the step of determining the supplementary learning path, the at least one question for supplementary learning includes at least one of a unitary question in which the weak learning element is contained one by one, an analogous question in which the weak learning element is combined with another learning element, and a question expected to be incorrectly answered in which the weak learning element is combined with a weak learning element determined from another question for learning solved by the learner (at least at [0065]-[0067], wherein a question which has the same knowledge element as the weak learning element in question is provided to the user. Wherein the question is one that the user is weak and thereby should answer incorrectly; FIG. 5B illustrates how to generate problems associated with knowledge units where the Weak knowledge units are included in the curriculum; [0045], the curriculum generation unit 210 may generate a curriculum by selecting the problems composed based on the knowledge units for which the user has shown low achievement), and 
the unitary question is specified as the question for supplementary learning when a frequency at which the weak learning element is determined as a weak learning element for at least one other question for learning solved by the learner is not less than a first level, the question expected to be incorrectly answered is specified as the question for supplementary learning when the frequency is less than a second level, and the analogous question is specified as the question for supplementary learning when the frequency is between the first and second levels (at least at [0068]-[0070] teaches the first/second levels, i.e. lower achievement and medium achievement, as well as updating curriculum per the frequency of achievement on knowledge units for several rounds, “the information on the achievements for the individual knowledge units, which indicates that the user has a good understanding of Units A1 to C1 and E1, may be reflected to the database. Meanwhile, after getting the correct answer to the first problem, the user may solve a third problem composed based on more number of knowledge units. In accordance with the result, the information indicating that, for example, the user has shown medium achievement for Unit D1 and low achievement for Unit B2 may be reflected. After going through the above procedures several times, the curriculum generation unit 210 may generate an optimized curriculum as shown in FIG. 5b and provide it to the user”).
Kim et al. is arguably silent on: specifying questions based on meeting the two different levels, i.e. first/second levels.
Liang et al. teaches differentiated, integrated and individualized education (Abstract) comprising specifying questions based on meeting the different levels (at least at [116], For example, with several versions of information set each representing a different level of difficulties, the learning system determines which level of difficulty is to be provided to the user for the study of the present knowledge point and/or the next knowledge point. For example, the information set may have three different versions, namely advanced, medium, and basic. If the study result of the user for the present knowledge point is excellent, the level of difficulty for the next knowledge point may be determined as "advanced". Upon directing the user to the next knowledge point, the learning system provides the advanced version of the information set of the knowledge point; [0104], if the user has difficulties in a part of the contents (e.g., a test question), the user may decide (with [] the help of the learning system) that it is helpful to first study a preparatory knowledge point "multiplication".).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim et al. to also include a knowledge element of a concept which is a prerequisite of a knowledge element the user does not understand, as taught by Liang et al. for the purpose of ensuring that the user fully understands the fundamental concepts at hand for the benefit of preventing the user from failing to progress due to a lack of prerequisite knowledge, thereby increasing the pedagogic completeness of the system.
Kim et al. is arguably silent on: wherein in the step of acquiring the score, the learner's score for the at least one assessment item is acquired by acquiring a scoring result for the descriptive answer of the learner through optical character recognition (OCR), and wherein in the step of determining the weak learning element, the at least one learning element associated with the at least one assessment 
Poor et al. discloses method and system for data capturing system from electronic documents (Abstract) comprising  in the step of acquiring the score, the learner's score for the at least one assessment item is acquired by acquiring a scoring result for the descriptive answer of the learner through optical character recognition (OCR), and wherein in the step of determining the weak learning element, the at least one learning element associated with the at least one assessment item is acquired by analyzing at least one of words, sentences, and expressions of the at least one assessment item using a deep learning or machine learning algorithm (at least at [0176], appropriate scoring resources that may assign a score or classification might include, among others, (a) letter pattern matching, word matching, word pattern matching or other letter or word based classification 1052, semantic analysis, latent trait analysis, artificial intelligence (AI), fuzzy logic, or other text-based analysis techniques 1052. If the extracted item data is in the form of form of a digital representation (image) of a portion of a document containing the CR item response area, additional derived data extraction processes can be used to convert the response to text such as OCR, ICR, handprint recognition, and keying from image procedures 1021-1024.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Kim et al. to also include automated data capture and analysis system, as taught by Poor et al. in order to “provide for more accurately determining intended student responses while enabling one or more of the above and/or other problems of conventional or other response capturing systems to be avoided” such as “mis-scoring.” (Poor et al., [0009]-[0011])

In re Claim 2, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the weak learning element, the weak learning element includes at least one learning element associated with at least one assessment item for which the acquired score of the learner is lower than a predetermined level (at least at [0055]-[0060], wherein the weak element is determined based on the user answering at least some assessment items for that element incorrect, thereby having a score that is less than perfect for those at least one assessment item).
In re Claim 3, the combination of Kim et al. and Liang et al. teaches the claimed invention as shown above. Kim et al. further discloses: the weak learning element of the learner includes at least one of a first learning element corresponding to an assessment item for which the acquired score is lower than a predetermined level, and a second learning element having a predetermined relationship with the first learning element. (Kim et al., at least at [0055]-[0060], wherein the weak element is determined based on the user answering at least some assessment items for that element incorrect, thereby having a score that is less than perfect for those at least one assessment item; Liang et al., at least at [0088]-[0098], wherein the system determines the user to have a deficiency with a knowledge point a prerequisite knowledge point is also provided to the user to ensure the user fully understands the fundamental concepts at hand).
In re Claim 4, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the weak learning element, the weak learning element of the learner is determined with further reference to the learner's score for at least one other assessment item included in a scoring table applied to a descriptive answer of the learner to another question for learning, and at least one learning element associated with the at least one other assessment item (at least at [0055]-[0060], wherein the weak element may be determined based on the user getting multiple assessment items associated with the weak element wrong. Wherein at least 
In re Claim 5, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein in the step of determining the weak learning element, the association between the at least one assessment item and the at least one learning element is specified by tagging information assigned to the at least one assessment item (at least at [0049]-[0054], wherein each sub problem is tagged with knowledge units, such as the first sub problem is related to the knowledge element of “finding a least common multiple”, the second with “multiplying both sides of the equation by the same number” etc. which correspond to the knowledge units in Figure 5A-C in [0068]).
In re Claim 6, Kim et al. as applied to claim 1 discloses the claimed invention as shown above. Kim et al. further discloses: wherein the tagging information includes information in which the at least one learning element is coded (at least at [0049]-[0054], wherein each sub problem is tagged with knowledge units, such as the first sub problem is related to the knowledge element of “finding a least common multiple”, the second with “multiplying both sides of the equation by the same number” etc. which correspond to the knowledge units in Figure 5A-C in [0068]. Wherein this name is a code identifying the learning element).
In re Claim 9, Kim et al. further discloses: non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1 (at least at Figure 3 wherein the electronic system therein performs the steps cited above with respect to claim 1).
In re Claim 10, Kim et al. discloses: a system for supporting learning of (at least at ¶ [0005]-[0014], [0048]-[0055], [0065]-[0070], and Figures 4-5C, wherein Kim discloses a method of providing a question with multiple parts to a user, scoring the user on each part, wherein each part is associated with a topic or concept and using the user’s performance on the parts of the questions to develop a score for the user’s understanding of each topic/concept. Wherein curriculum material is then provided , the system comprising: 
assessment item information acquisition unit configured to acquire a learner's score for at least one assessment item included in a scoring table, wherein the learner has solved a question for learning and the scoring table is applied to a descriptive answer of the learner (at least at Figure 4, and [0048]-[0060] wherein the user provides answers to each subpart of a question. Wherein each part of the question is an assessment item included in the calculation of the achievement matrix table shown in Figure 5A-C, which acts as the scoring table. Wherein the user answers to the assessment question is included in the achievement matrix table via [0055]-[0060]); 
a weak learning element determination unit configured to determine a weak learning element of the learner with reference to the acquired score and at least one learning element associated with the at least one assessment item (at least at [0055]-[0060], and [0065], [0067], wherein the assessment item is linked to a particular knowledge unit and based on the user getting an assessment question incorrect it is determined that the user has low or medium achievement in a particular knowledge unit); and 
a supplementary learning path determination unit configured to determine a supplementary learning path to be provided to the learner with reference to the determined weak learning element (at least at [0067] and Figure 5B, wherein additional problems are provided to the user related to the elements for which the user is performing at a low or medium level). 
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 12/15/2021, pp. 8-10.
        2 Applicant Response filed 12/15/2021, pp. 10-11.
        3 Applicant Response filed 12/15/2021, pp. 11-12.
        4 Applicant Response filed 12/15/2021, pp. 12-13.
        5 Applicant Response filed 12/15/2021, pp. 13-15.
        6 Applicant Response filed 12/15/2021, pp. 15-16.
        7 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf